LATTIMORE, J.
In this case appellant was convicted of the offense of receiving and concealing stolen property, and his punishment fixed at confinement in the state penitentiary for a term of six years.
The record appears before us without either a bill of exceptions or statement of facts. We have examined the rather lengthy motion for new trial, but, inasmuch as the same complains only of errors ini the admission of testimony, we are unable to determine the correctness of any of the contentions, in the absence of a statement of facts.
The indictment and charge of the court appear to be in conformity with the law, and no complaint is made of either.
The judgment of the trial court will be affirmed.